SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

609
KA 16-02042
PRESENT: WHALEN, P.J., SMITH, CENTRA, PERADOTTO, AND SCUDDER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

PAUL J. BLARR, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


EVAN LUMLEY, BUFFALO, FOR DEFENDANT-APPELLANT.

JOHN J. FLYNN, DISTRICT ATTORNEY, BUFFALO (JULIE BENDER FISKE OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Erie County Court (Michael F.
Pietruszka, J.), rendered January 13, 2015. The judgment convicted
defendant, upon his plea of guilty, of scheme to defraud in the first
degree (two counts) and one count each of grand larceny in the third
degree and grand larceny in the fourth degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Same memorandum as in People v Blarr ([appeal No. 1] ___ AD3d ___
[Apr. 28, 2017]).




Entered:    April 28, 2017                         Frances E. Cafarell
                                                   Clerk of the Court